ALLEN, J.
In an action for personal injury for an assault upon a passenger by the employe of a corporation, punitive damages cannot be recovered against the corporation in the absence of evidence that the assault was authorized, participitated in, or ratified by the corporation, or that the corporation has failed to exercise due and reasonable care in selecting or retaining its employe.
Judgment reversed.
Marshall, C. J., Robinson, Jones, Matthias and Day, JJ., concur. Wanamaker, J., not j participating. Í